Citation Nr: 1118216	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel













INTRODUCTION

The Veteran served on active duty from June 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating action of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.  [In a letter dated approximately one week later in the same month, the RO in Louisville, Kentucky notified the Veteran of that determination.  Due to the location of his residence, the jurisdiction of his appeal remains with the Louisville RO.]  

In June 2010, the Board remanded the Veteran's service connection claim to the RO, through the Appeals Management Center in Washington, D.C. for additional development.  Since then, the development has been completed, and the appeal is once more before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the Veteran's appeal has been obtained.

2.  Evidence clearly and unmistakably demonstrates that the Veteran's pre-existing left ear hearing loss did not increase in severity beyond its natural progression during active service.  


CONCLUSION OF LAW

The Veteran's pre-existing left ear hearing loss was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Pre-decisional letters dated in April and June 2006 fully satisfied the duty to notify provisions with respect to the Veteran's service connection claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has not asserted any deficiency in VA's compliance with its duty to notify him with respect to the issue on appeal.  

Further, the Veteran's service treatment records and post-service treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue on appeal exists and further efforts to obtain records would be futile.  

With regard to the Veteran's claim, a VA medical opinion was obtained in July 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate as it was predicated on a full reading of the Veteran's claims file and on the Veteran's statements.  The report also provided a complete rationale for the opinion and summarized the pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent 

VA law and regulations and to move forward with the claim would not cause any prejudice to the Veteran.  

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases, such as sensorineural hearing loss, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Furthermore, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When no pre-existing condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both pre-existing 

and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

Subsequently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

Further, although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider 

whether the claimed disability was "made worse" by the Veteran's military service.

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken as indication of no aggravation.  An opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, such medical questions must be addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 

2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a) & Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board notes that hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

A review of the service treatment records in the present appeal shows that, during the Veteran's August 1974 enlistment examination, the examiner noted that the Veteran had a hearing loss profile of "H1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
20
15
N/A
15

Importantly, the Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Veteran had a left ear hearing impairment on enlistment.

The audiogram on separation in February 1977 revealed the following pure tone thresholds, in decibels, in the Veteran's left ear.  Id.




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
10
15
20

After service discharge, in July 2010, the Veteran was afforded a VA audiological examination.  The examiner reviewed the Veteran's service treatment records and noted his hearing tests on entrance and discharge.  Additionally, the examiner noted the Veteran's exposure to hazardous noise during service and since service discharge.  The examiner diagnosed normal left ear hearing through 1500 Hz with a mild to moderately-severe sensorineural hearing loss from 2000 Hz to 8000 Hz.  The left ear word recognition score was 80 %, which the examiner described as "good."  The examiner then opined that the Veteran's pre-existing left ear hearing loss was not clearly and unmistakably aggravated by service.  The examiner reasoned that the Veteran's left ear hearing had actually shown improvement on service discharge.  Additionally, the examiner found of significance the Veteran's history of noise exposure while working in carpentry for 30 years after service as well as post-service recreational noise exposure, without using hearing protection.

Upon review, the Board finds that the VA examiner's medical opinion probative as it is based on a complete review of the claims file and the accurate history provided therein and provides a thorough opinion based on that review and on the medical findings of record.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Additionally, the Board finds the VA examiner's opinion is fully supported by the evidence of record.  

As this evidence illustrates, the Veteran's service treatment records show evidence of a left ear hearing loss on service entrance.  Accordingly, and based on such evidence, the Board concludes that the Veteran was not sound on service entrance.  38 U.S.C.A. § 1111.  

Thus, the Board must now address whether the Veteran's pre-existing left ear hearing loss was aggravated by active service in accordance with 38 U.S.C.A. § 1153.  Indeed, throughout the current appeal, the Veteran has contended that his pre-existing left ear hearing loss was aggravated by such service.  

As noted above, the July 2010 VA audiological examiner found no aggravation of the Veteran's pre-existing left ear hearing loss.  In this regard, the only probative evidence of record clearly and unmistakably shows that the Veteran's pre-existing left ear hearing loss was not permanently aggravated by service beyond the normal progression of the disease.  Rather, the VA examiner noted that the Veteran's discharge audiogram showed improved hearing in the left ear.  The claims folder contains no competent evidence refuting this medical opinion.  

Indeed, and in this regard, the Board notes that the only evidence in the claims file alleging that the Veteran's pre-existing left ear hearing loss was aggravated during service consists of the Veteran's own statements.  It is well settled, however, that laypersons without medical training, such as the Veteran, are not qualified to render medical opinions regarding matters such as diagnosis of disease, which call for specialized medical knowledge.  See Espiritu v. Derwinski, supra.  See also 38 C.F.R. § 3.159 (2009).  Accordingly, the Veteran's statements lack probative value.

As the evidence clearly and unmistakably shows that the Veteran's pre-existing left ear hearing loss was not aggravated beyond its natural progression therein, the Board concludes that the service connection for this disability is not warranted.  The benefit-of-the-doubt doctrine is not for application, and entitlement to service connection for such disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


